NOTICE OF ALLOWANCE
	Examiner acknowledges receipt of the reply filed 12/28/2020, filed in response to the non-final office action mailed 8/27/2020.
Claims 1, 34, 61, and 62 are pending.  Claims 3, 7-9, 39, and 72-81 have been canceled in the amendment filed 12/28/2020.
	Claims 1, 34, 61, and 62 are being allowed on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Examiner acknowledges receipt of the terminal disclaimer filed 12/28/2020.  The terminal disclaimer was approved on 12/28/2020.  See PAIR.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1, 3, 7-9, 34, 39, 61, 62, 72-74, and 79-81 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 12/28/2020.
The rejection of claims 79 and 81 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 12/28/2020.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 12/28/2020.


Double Patenting- withdrawn
The rejection of claims 1, 3, 7-9, 34, 39, 61, 62, 72-74, 79, and 81 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,039,809 (hereinafter “the ‘809 patent), is withdrawn in view of the terminal disclaimer filed 12/28/2020. 
The terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,039,809 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a modified therapeutic agent (mTA) comprising a therapeutic agent comprising the amino acid sequence selected from SEQ ID NO: 30-32 and 35-53, or the amino acid sequence having one amino acid addition, deletion, or substitution relative to a sequence selected from SEQ ID NO: 30-32 and 35-53, a staple, and a half-life extending molecule, wherein the therapeutic agent is covalently attached to the staple via two amino acid residues in the therapeutic agent; the half-life extending molecule is covalently attached to the staple, and the half-life of the mTA is longer than the half-life of the therapeutic agent 
The closest prior to the instant claims is Bianchi et al. (US 2011/0046056 A1- previously cited).
Bianchi et al. teach apolipoprotein A-I peptide mimetics.  The peptides can comprise a hydrocarbon-substituted bridge connecting the side chains of two amino acids [staple] within the peptide (paras. [0025]-[0060]).  Examples taught by Bianchi et al. include, but are not limited to, SEQ ID NOs: 9-15.  The reference further teaches that moieties to increase the half-life, e.g., PEG or cholesterol may be conjugated to the peptide (paras. [0061]-[0063]).  For instance, SEQ ID NO: 65 comprises a PEG moiety. 
Bianchi et al. do not implicitly or explicitly suggest a therapeutic agent comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 30-32 and 35-53.  SEQ ID NOs: 30-32 and 35-53 correlate with exendin-4, GLP-1, GLP-2, and GLP-1/glucagon and GLP-1/GIP peptides. See specification at p. 153, Table 4.
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 34, 61, and 62 are being allowed as set forth in the amendment filed 12/28/2020.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654